DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 02/16/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 11-14, 17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norman et al. (US Pub. No. 2014/0113718 A1 hereinafter referred to as Norman).
As per claims 1 and 11, Norman teaches a computer-implemented method and system of controlling at least one of a navigation, positioning or orientation of a virtual camera configured to capture a plurality of storylines (defined as: “The term "storyline" is defined as an aggregated set of data defining a player's visual and auditory in-game interactions, e.g. with one or more other players. Storyline data may refer to all, or a portion, of the programmatic data defining the visual storyline, auditory storyline and associated metadata pertaining or incidental thereto which, if processed and rendered, would visually and aurally display the storyline to one or more human spectators. Storyline data may be indicative of one or more preferred positions, angles, foci, fields of view, or perspectives of one or more cameras.” As per applicant’s disclosure page 7) in a multiplayer (paragraphs [0003] and [0049] see example game “League of Legends”) video game (abstract and Fig. 8 teaches a multiplayer 
As per claim 2, Norman teaches a method wherein the function is dependent on at least a genre of said multiplayer video game (paragraphs [0049]-[0050] method is directed to a specific type of game).
As per claim 3, Norman teaches a method wherein the at least one server is configured to concurrently broadcast to at least 20 computing devices (Fig. 2 and paragraphs [0003] and [0005] system is based on an existing game setup which supports millions of users).
As per claims 4 and 12, Norman teaches a method and system wherein the at least one base criterion comprises a virtual distance of each player with respect to each other player of the plurality of different human players in the multiplayer video game (paragraph [0049] see at least proximity to other champions).
As per claims 5 and 13, Norman teaches a method and system wherein the base rank for each of the plurality of storylines is inversely related to the virtual distances of each player with respect to each of the other players of the plurality of different human players (paragraph [0049] closer the proximity the higher the interest.  Specifically an interest level is based on distance to an event with proximity to other champions being a factor of nearness).

As per claims 9 and 17, Norman teaches a method and system wherein the one or more rules require the highest overall ranking of the storyline to exceed an overall ranking of an immediately preceding storyline by a predefined value (paragraphs [0051]-[0052] see threshold exceeding value).
As per claim 19, Norman teaches a computer readable non-transitory medium comprising a plurality of executable programmatic instructions wherein, when said plurality of executable programmatic instructions are executed by a processor in at least one server, a process for controlling navigation, positioning and orientation of a virtual camera configured to capture a plurality of storylines (defined as: “The term "storyline" is defined as an aggregated set of data defining a player's visual and auditory in-game interactions, e.g. with one or more other players. Storyline data may refer to all, or a portion, of the programmatic data defining the visual storyline, auditory storyline and associated metadata pertaining or incidental thereto which, if processed and rendered, would visually and aurally display the storyline to one or more human spectators. Storyline data may be indicative of one or more preferred positions, angles, foci, fields of view, or perspectives of one or more cameras.” As per applicant’s disclosure page 7) in a multiplayer (paragraphs [0003] and [0049] see example game “League of Legends”) video game (abstract and Fig. 8 teaches a multiplayer game comprising a server (paragraph [0005]) which allows spectator view of the game session with spectator camera being directed based on 
As per claim 20, Norman teaches a medium wherein the at least one base criterion is a distance of each player with respect to every other player of the plurality of different human players participating in a game match of said multiplayer video game, and wherein the base rank for each of the plurality of storylines is inversely related to the distance of each player with respect to every other player of the plurality of different human players (paragraph [0049] closer the proximity the higher the interest.  Specifically an interest level is based on distance to an event with proximity to other champions being a factor of nearness).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 10, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norman et al. (US Pub. No. 2014/0113718 A1 hereinafter referred to as Norman) in view of Kobayashi (US Pub. No. 2004/0176164 A1).
As per claims 8 and 16, Norman does not teach a method or system wherein the one or more rules limit at least one of rotation, tilt or pan required for the virtual camera to capture the storyline determined to have said highest overall ranking.  However, Kobayashi teaches a game comprising a virtual camera control (abstract) wherein the one or more rules limit at least one of tilt required for the virtual camera to capture the storyline determined to have said highest overall ranking (paragraph [0096] system gives a higher score to a smaller angle thereby limiting the tilt) in order to reduce speed of movement of the virtual camera (paragraph [0018] rules are set to reduce amount of movement and therefore speed of movement (distance with time) would be reduced due to the amount of distance being covered being reduced).   Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Norman with Kobayashi, since Norman is modifiable 
As per claims 10 and 18, Norman does not teach a method or system wherein the one or more rules limit at least one of a speed of movement of the virtual camera or an angular speed of rotation of the virtual camera.  However, Kobayashi teaches a game comprising a virtual camera control (abstract) wherein the one or more rules limit at least one of tilt required for the virtual camera to capture the storyline determined to have said highest overall ranking (paragraph [0096] system gives a higher score to a smaller angle thereby limiting the tilt) in order to reduce speed of movement of the virtual camera (paragraph [0018] rules are set to reduce amount of movement and therefore speed of movement (distance with time) would be reduced due to the amount of distance being covered being reduced).   Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Norman with Kobayashi, since Norman is modifiable to include rules to limit the movement or change of the virtual camera in order to avoid a case where a player feels a sense of incompatability with the scene due to the speed of change (Kobayashi paragraph [0096]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norman et al. (US Pub. No. 2014/0113718 A1 hereinafter referred to as Norman) in view of Asuke et al. (US Pub. No. 2014/0125576 A1 hereinafter referred to as Asuke).
As per claims 7, Norman does not teach a method or system wherein the one or more rules limit a time which the virtual camera must take to travel to capture the storyline determined to have the highest overall ranking and wherein the time ranges between 0.25 to 1 second.  However, Asuke teaches a gaming system (abstract) comprising a predetermined speed of movement (paragraph [0144]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Norman with Asuke, since Norman is modifiable to reduce the rate of change .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See newly cited prior art Norman which better reads on the multiplayer environment and the control of a virtual camera based on a plurality of players information within the game.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bear et al. (US Pub. No. 2014/0002580 A1 hereinafter referred to as Bear) teaches a virtual camera which is speed limited when changing direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        2/20/2021